       Case 19-34917                  Doc 12         Filed 12/14/19 Entered 12/14/19 23:23:08                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Monique L. Collins                                                     Social Security number or ITIN    xxx−xx−1960

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 12/11/19
Case number:          19−34917



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Monique L. Collins

2. All other names used in the
   last 8 years
                                              14329 Chicago Road
3. Address                                    Dolton, IL 60419
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 12/12/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-34917                 Doc 12         Filed 12/14/19 Entered 12/14/19 23:23:08                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Monique L. Collins                                                                                                                Case number 19−34917

7. Meeting of creditors
    Debtors must attend the meeting to     January 7, 2020 at 12:00 PM                                        Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/9/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 2/19/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/8/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 1/28/20 at 11:00 AM , Location: 219 South Dearborn, Courtroom
                                           642, Chicago, IL 60604. The debtor has not filed a plan as of this date. A copy of the plan will be sent
                                           separately.

                                           The Disclosure of Compensation has not been filed at this time
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-34917        Doc 12    Filed 12/14/19 Entered 12/14/19 23:23:08              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-34917-ABG
Monique L. Collins                                                                      Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: nbatson                Page 1 of 2                   Date Rcvd: Dec 12, 2019
                               Form ID: 309I                Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
db             +Monique L. Collins,    14329 Chicago Road,    Dolton, IL 60419-1149
28461180       +City of Chicago,    Att: Bankruptcy Dept,    121 N. LaSalle Street 7th Fl,
                 Chicago, IL 60602-1266
28461186       +Cook County Clerks Office,    Real Estate and Tax Division,    118 N Clark St. Rm 434,
                 Chicago, IL 60602-1413
28461195       +Markisha Boyd,   14325 Oak Street,     Dolton, IL 60419-1238
28461205       +Telecom Self-reported,    Po Box 4500,    Allen, TX 75013-1311
28461206       +US Bank / Cust for IL Salt Fox,    Investemnts,    Po Box 645191 Lockbox #005191,
                 Cincinnati, OH 45264-2312
28461207       +Wheeler Financial, Inc.,    120 N. LaSalle St.,    Suite 1350,   Chicago, IL 60602-3495

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Dec 13 2019 02:21:42         David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,     Skokie, IL 60076
tr             +E-mail/Text: courtnotices@chi13.com Dec 13 2019 02:22:41         Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Dec 13 2019 02:22:45         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,     Room 873,
                 Chicago, IL 60604-2027
28461175       +EDI: CINGMIDLAND.COM Dec 13 2019 06:58:00        AT&T,   PO Box 10330,     Fort Wayne, IN 46851-0330
28461176       +EDI: ATLASACQU.COM Dec 13 2019 06:58:00       Atlas Acquisitions LLC,      294 Union St,
                 Hackensack, NJ 07601-4303
28461177       +E-mail/Text: bankruptcy@cavps.com Dec 13 2019 02:23:30         Calvary Portfolio Services,
                 500 Summit Lake Dr,     Ste 400,    Valhalla, NY 10595-2322
28461178       +EDI: CAPITALONE.COM Dec 13 2019 06:58:00        Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28461179       +EDI: CAUT.COM Dec 13 2019 06:58:00       Chase Auto Finance,     National Bankruptcy Dept,
                 201 N Central Ave Ms Az1-1191,     Phoenix, AZ 85004-1071
28461181       +EDI: PHINHARRIS Dec 13 2019 06:58:00       City of Chicago Dept of Revenue,
                 C/O Arnold Scott Harris P.C,     111 W. Jackson Ste 600,     Chicago, IL 60604-3517
28461182       +EDI: WFNNB.COM Dec 13 2019 06:58:00       Comenity Bank/Ashley Stewart,      Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
28461183       +EDI: WFNNB.COM Dec 13 2019 06:58:00       Comenity Bank/Express,     Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
28461184        EDI: WFNNB.COM Dec 13 2019 06:58:00       Comenitybank/New York,     Attn: Bankruptcy,
                 Po Box 18215,   Columbus, OH 43218
28461185       +EDI: WFNNB.COM Dec 13 2019 06:58:00       Comenitycapital/fFe21,     Attn: Bankruptcy Dept,
                 Po Box 182125,   Columbus, OH 43218-2125
28461188       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Dec 13 2019 02:23:15          Cook County Treasure,
                 118 North Clark Street, Room 112,     Chicago, IL 60602-1590
28461187       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Dec 13 2019 02:23:15          Cook County Treasure,
                 118 N Clark St. Ste. 112,    Chicago, IL 60602-1590
28461189       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Dec 13 2019 02:23:15
                 Cook County Treasurer’s Office,     118 North Clark Street,     Room 112,    Chicago, IL 60602-1590
28461190       +E-mail/PDF: creditonebknotifications@resurgent.com Dec 13 2019 02:25:04          Credit One Bank,
                 Attn: Bankruptcy Department,     Po Box 98873,    Las Vegas, NV 89193-8873
28461191       +E-mail/Text: electronicbkydocs@nelnet.net Dec 13 2019 02:23:01         Dept Of Ed/Nelnet,
                 Attn: Claims,   Po Box 82505,     Lincoln, NE 68501-2505
28461192        E-mail/Text: rev.bankruptcy@illinois.gov Dec 13 2019 02:22:54
                 Illinois Department of Revenue,     Bankruptcy Section,     Po Box 19035,    Springfield, IL 62794
28461193        EDI: IRS.COM Dec 13 2019 06:58:00       Internal Revenue Service,
                 c/o Centralized Insolvency Operatio,     Post Office Box 7346,     Philadelphia, PA 19101-7346
28461194        EDI: JEFFERSONCAP.COM Dec 13 2019 06:58:00        Jefferson Capital Systems,     PO Box 7999,
                 Saint Cloud, MN 56302-9617
28461194        E-mail/Text: JCAP_BNC_Notices@jcap.com Dec 13 2019 02:23:24         Jefferson Capital Systems,
                 PO Box 7999,   Saint Cloud, MN 56302-9617
28461196        E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 13 2019 02:25:49          Merrick Bank,
                 Resurgent Capital Services,    PO Box 10368,     Greenville, SC 29603-0368
28461197       +EDI: CBS7AVE Dec 13 2019 06:58:00       Midnight Velvet,     Attn: Bankruptcy,    1112 7th Avenue,
                 Monroe, WI 53566-1364
28461198       +EDI: AGFINANCE.COM Dec 13 2019 06:58:00       OneMain Financial,     Attn: Bankruptcy Department,
                 601 Nw 2nd St #300,    Evansville, IN 47708-1013
28461201        EDI: AGFINANCE.COM Dec 13 2019 06:58:00       Springleaf,     6957 Broadway,
                 Lemon Grove, CA 91954
28461202       +EDI: RMSC.COM Dec 13 2019 06:58:00       Syncb/ccdstr,    Attn: Bankruptcy,     Po Box 965060,
                 Orlando, FL 32896-5060
28461203       +EDI: RMSC.COM Dec 13 2019 06:58:00       Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
28461204       +EDI: RMSC.COM Dec 13 2019 06:58:00       Synchrony Bank/TJX,     Attn: Bankruptcy,     Po Box 965060,
                 Orlando, FL 32896-5060
                                                                                                 TOTAL: 29
          Case 19-34917            Doc 12       Filed 12/14/19 Entered 12/14/19 23:23:08                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: nbatson                      Page 2 of 2                          Date Rcvd: Dec 12, 2019
                                      Form ID: 309I                      Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28461200          Springleaf
28462584*        +Atlas Acquisitions LLC,   294 Union St.,   Hackensack, NJ 07601-4303
28461199       ##+Security Credit Systems,   Po Box 846,   Buffalo, NY 14240-0846
                                                                                                                    TOTALS: 1, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 12, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Monique L. Collins cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
